       Case 3:18-cv-01502-RNC Document 213 Filed 05/28/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT

VERNON HORN,                          :      CIVIL NO. 3:18-CV-1502(RNC)
    Plaintiff,                        :      consolidated for discovery purposes
                                      :      with 3:19-CV-0388(RNC)
      v.                              :
                                      :
CITY OF NEW HAVEN, et al.,            :      MAY 28, 2021
     Defendants.



MARQUIS JACKSON,                      :      CIVIL NO. 3:19-CV-388 (RNC)
    Plaintiff,                        :      consolidated for discovery purposes
                                      :      with 3:18-CV-1502(RNC)
      v.                              :
                                      :
CITY OF NEW HAVEN, et al.,            :      MAY 28, 2021
     Defendants.

      EXPEDITED MOTION TO STAY DEFENDANT STEPHENSON’S
     SUMMARY JUDGMENT DUE DATES, PENDING THE DECISIONS
      FROM THE COURT OF APPEALS FOR THE SECOND CIRCUIT

      Defendant Stephenson moves for a stay of his June 7, 2021 due dates to file

his motions for summary judgment in the above-captioned cases. See (Horn DC

Doc. 28); (Jackson DC Doc. 142). The plaintiffs in each case object. Good cause

exists to grant this motion. First, this Court lacks jurisdiction over deciding the

merits of the claims against Stephenson and his defenses to same, as there is a

colorable interlocutory appeal pending in each case. Second such a stay is necessary

in order to prevent the wasteful expenditure of time and resources in briefing

premature and possibly entirely needless summary judgment motions at this time.
       Case 3:18-cv-01502-RNC Document 213 Filed 05/28/21 Page 2 of 5




      Stephenson currently has two interlocutory appeals pending in the Second

Circuit that would dispose of all or much of these cases if he prevails in whole or in

part in those appeals. See (Horn DC Doc. 93); (Jackson DC Doc. 46) Horn v. City of

New Haven, 19-2418 (2d Cir.)(pending); Jackson v. City of New Haven, 19-2443 (2d

Cir.). Further, even if Stephenson did not prevail in the appeals, the decision will

likely affect the rights, defenses, scope of same, arguments, and the motions for

summary judgment themselves in these cases. That is, if Stephenson were to file a

motion for summary judgment on June 7th, that motion will be either 1) entirely

unnecessary if Stephenson prevails in his appeals, or 2) it would be modified in

some way or impacted by the Second Circuit’s decisions if he does not prevail.

Either way, the motions to be filed by June 7th would likely never actually be put to

decision without some change, modification, or refiling.

      That is perhaps the best example of needless expenditure of briefing, motion

practice, and Court and party resources that comes with such motion practice that

is so strongly disfavored by the Court. 1 Finally, the parties still need to take the

deposition of Stephenson’s retained expert, which is scheduled to occur on June 24,

1  This District and this specific Court have a strong preference and mandate for
parties to avoid inefficient or needless motion practice, especially at the summary
judgment stage. It was this preference that led to the introduction of Local Rule
56(c), to encourage and mandate counsel to avoid needless motions for summary
judgment.
   Here, it appears the opposite concern of that Local Rule is at issue: the plaintiffs
wish to force defendant Stephenson to file motions for summary judgment that will
either be entirely unnecessary or that will be later withdrawn, modified, and refiled
once the Second Circuit rules. That certainly cannot be in accord with the spirit or
purpose of Local Rule 56(c).


                                          2
        Case 3:18-cv-01502-RNC Document 213 Filed 05/28/21 Page 3 of 5




2021. 2 That expert and the deposition will likely be used in the briefing concerning

Stephenson’s summary judgment motions, which further supports staying the

summary judgment deadline for Stephenson. The stay sought will not impact any

other obligations or briefing schedules of the other, separately represented parties

in this case.

       Given the current due date is June 7, 2021, Stephenson files this motion

seeking expedited relief. See D. Conn. L. Civ. R. 7(a)6. Stephenson also files a

memorandum of law in support of this motion. See D. Conn. L. Civ. R. 7(a)1.



       WHEREFORE, the Court should grant this motion and stay Defendant

Stephenson’s summary judgment due date until 60 days from full resolution of the

pending interlocutory appeals in the Second Circuit.       See Horn v. City of New

Haven, 19-2418 (2d Cir.)(pending, submitted for decision Sep. 3, 2020)(2d Cir. Doc.

111); Jackson v. City of New Haven, 19-2443 (2d Cir.)(pending, submitted for

decision Sep. 3, 2020)(2d Cir. Doc. 117).

       Alternatively, if the Court denies this motion for want of jurisdiction to hear

it in the first place, Stephenson respectfully requests that the Court also clarify in

its ruling that because the Court lacks jurisdiction the claims against Stephenson,

that he is therefore not bound by the June 7, 2021 due date for summary judgment,




2  The parties have confirmed this date today, after it the original timeframe
needed to be moved for various scheduling conflicts, including for health reasons.


                                            3
       Case 3:18-cv-01502-RNC Document 213 Filed 05/28/21 Page 4 of 5




and that a new due date will be issued for Stephenson if or when that ever becomes

necessary.




                                            Respectfully submitted,

                                            DEFENDANT
                                            Stephenson

                                            WILLIAM TONG
                                            ATTORNEY GENERAL



                                        BY:__/s/_Stephen R. Finucane_______________
                                          Stephen R. Finucane
                                          Assistant Attorney General
                                          110 Sherman Street
                                          Hartford, CT 06105
                                          Federal Bar #ct30030
                                          E-Mail: stephen.finucane@ct.gov
                                          Tel: (860) 808-5450
                                          Fax: (860) 808-5591




                                        4
       Case 3:18-cv-01502-RNC Document 213 Filed 05/28/21 Page 5 of 5




                                 CERTIFICATION

      I hereby certify that on May 28, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.



                                        __/s/_Stephen R. Finucane____________________
                                        Stephen R. Finucane
                                        Assistant Attorney General




                                           5
